DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8 are allowed. 
Kim et al. (US 2004/0132491, hereinafter Kim) and Shinomiya (US 2005/0001905, hereinafter Shinomiya) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Kim and Shinomiya fails to teach or suggest “…wherein, the first rigid printed wiring board has a holder on the surface of the first rigid printed wiring board on which the imaging sensor is mounted, the holder which is configured to hold the second rigid printed wiring board in a state in which (i) the surface of the second rigid printed wiring board on which the light emitter is mounted and (ii) the surface of the first printed wiring board on which the imaging sensor is mounted face the same direction, the holder is arranged at a position which is different from the imaging sensor, and the holder holds the second rigid printed wiring board at a height higher than the surface of the first rigid printed wiring board on which the imaging sensor is mounted 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claim 5 recites a similarly allowed limitation. 
Dependent claims 2-4 and 6-8 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim and Shinomiya are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Kim discloses a camera module [Figure 11: camera module for mobile communication terminal] comprising: An imaging unit [Figure 11: Image sensor 114] configured to capture an image of an object [Sections 0050 and 0061]; A light emitter [Figure 11: LED 121] configured to illuminate the object with illumination light; A circuit board [Figure 11: Image capture device PCB 115, LED PCB 124 and FPC 200] having a first main face mounted with the imaging unit [Figure 11: Image sensor 114] and the light emitter [Figure 11: LED 121 ], the circuit board [Figure 11: Image capture device PCB 115, LED PCB 124 and FPC 200] including: A first rigid printed wiring board [Figure 11; Image capture device PCB 115] mounted with the imaging unit [Figure 11: Image sensor 114]; A second rigid printed wiring board [Figure 11: LED PCB 124] mounted with the light emitter [Figure 11: LED 121]; A foldable flexible printed wiring board [Figure 11: FPC 200] coupling the first rigid printed wiring board [Figure 11; Image capture device PCB 115] and the second rigid printed wiring board [Figure 11: LED PCB 124]. 
Shinomiya discloses as seen in figures 8 & 9 a method of forming solid state image sensing device, wherein a flexible wiring board 53 is folded two times behind along the two dashed lines 53b so that a solid state image sensor 51 and an integrated circuit chip 52 are laminated or piled up [Section 0125].

 Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696